Fearer, J. On July 16, 1953, a complaint was filed in this cause for the recovery of $924.26, representing an overpayment, through a clerical error by the claimant, of tax made to the Department of Insurance in accordance with the Illinois State Fire Marshal Tax Act. Ill. Rev. Stats., Chap. 127½, Sec. 16. On November 30, 1953, a stipulation was entered into, which sets forth the facts relative to the overpayment made voluntarily by the claimant. There is no statute covering overpayments voluntarily made to respondent, and no authorities have been cited, nor can we find any authority authorizing this Court to refund taxes voluntarily paid. For the reasons assigned, an award to claimant must be, and is hereby denied.